Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Information Disclosure Statement
2.	The information Disclosure Statement (IDS) filed 04/13/2020 has been considered.   
            Claim Objections
3. 	Claims 1-3 and 7 are objected to because of the following informalities:
It is suggested to add “,” before “further comprising…” for claims 2-3 and 7 
In claim 1, in the preamble, “the measurement” should read “measurement”“
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation in claims 1-3, 5, and 7, “to solve a set of simultaneous equations” is indefinite. It is not clear how many simultaneous equations to be solved? Whether two, five, or a hundred equations? Further, it is not clear what kind of the equations? whether they are algebraic or numerical equations?  
The recitation in claim 5, “interference terms” is indefinite. It is not clear what it means “interference terms”? There is no clarify “interference terms” in the specification.  
The recitation in Claim 13, “wherein an axial magnetometer is configured to move to at least three different locations on the axis of the axial magnetic sensor” is indefinite. It is not clear the underlined limitation above whether or not to move the axial magnetometer, where the magnetometer is fixed in the tool? For the examination, it is assumed the tool moves along the axis. 
In claim 1, “the sensor tool” (line 4) and “the axial component” (line 7) lack antecedent basis.
In claim 5, “the sensor tool” (line 4), “the/an axial component” (lines 7 and 15), and “the/an interference” (lines 8 and 13), lack antecedent basis.
Dependent claims are rejected for the same reason as its respective parent claim. 
Statement of the 102 and 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
Claim Rejections - 35 USC § 103
7. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.

A patent may not be obtained through the invention is not identically disclosed or
described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.


8.	Claims 1-21 are rejected under AIA  35 U.S.C. 103 as being obvious Brooks (US 2015/0378043) in view of Estes et al (US patent 6,529,834) hereinafter Estes.
As per Claim 1, Brooks discloses a method for the measurements of geomagnetic field and an axial magnetic interference field using a directional sensor at a survey point, the method comprising: 
using the directional sensor to make axial magnetic field measurements at a location inside said directional sensor along the sensor tool axis (MWD tool includes a magnetic field sensor “MWD is a directional sensor”, axial position, e.g. from location of magnetometer 55 inside the sensor (see figs 1-2, pars 0023, 0025, 0055, 0062); and,
using a computing system (pars 0093-0094) to receive the axial magnetic field measurements (obtain axial magnetic field measurements, see pars 0014, 0028, 0039, 0062-0066) and to solve a set of simultaneous equations to obtain the axial component of the geomagnetic field (the method of equations 27-30 is to obtain axial values target field Boxy or equations 31-38 to obtain right/left of drilling well, both methods employed simultaneously (see pars 0090-0091, see also 0088-0089, 0072-0073).
Brooks does not explicitly disclose measuring three or more separate locations inside said directional sensor along the sensor tool axis. However, Estes teaches measuring three or more separate locations inside said directional sensor along the sensor tool axis (fig 4 shows a sensor section 400 “directional sensor” contains three-axis magnetometers 426a, 426b, and 426c at three discrete locations, see col 12 lines 65-66, col 3 lines 35-36, col 17 lines 45-48).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Brooks and Estes that would provide the sensor package comprises three magnetometers at three different locations within the drilling tool can be determined and subsequent survey measurements can be compensated for the bias to improve the estimate of the tool position and orientation (Estes, col 14 lines 11-16).
As per Claim 2, Brooks discloses the method of claim 1, further comprising solving a set of simultaneous equations to obtain a magnetic pole strength parameter and a pole position (pars 0054-0056).  
As per Claim 3, Brooks discloses the method of claim 2, further comprising solving a set of simultaneous equations by first solving an equation for said pole position (pars 0054-0055).  
As per Claim 4, Brooks discloses the method of claim 1, further comprising the step of measuring, by the directional sensor, gravity vector and cross-axial magnetic field (see pars 0028-0030, 0062, 0025-0026).  
As per Claim 5, Brooks discloses a method for measuring geomagnetic field at several survey points along a section of a well using a directional sensor, the method comprising: 
using the directional sensor to make axial magnetic field measurements at a(MWD tool includes a magnetic field sensor “MWD is a directional sensor”, axial position, e.g. from location of magnetometer 55 inside the sensor (see figs 1-2, pars 0023, 0025, 0055, 0062); 
using a computer system (pars 0093-0094) to receive the axial magnetic field measurements at said first survey point (obtain axial magnetic field measurements, see pars 0014, 0028, 0039, 0062-0066) and to solve a set of simultaneous equations to obtain the axial component of the geomagnetic field (the method of equations 27-30 is to obtain axial values target field Boxy or equations 31-38 to obtain right/left of drilling well, both methods employed simultaneously (see pars 0090-0091, see also 0088-0089, 0072-0073) and the interference terms at said location at said first survey point (pars 0044-0046); storing said interference terms in a memory (pars 0093-0094); 
using the directional sensor to make an axial magnetic field measurement at one 35location inside said sensor at a survey point subsequent to said first survey point (pars 0062, 0072-0073, 0080);
subtracting an interference term associated with said one location inside said sensor from said axial magnetic field measurement at said subsequent survey point to obtain an axial component of the geomagnetic field at said subsequent survey point (magnetic interference from nearby drilling tool removed, pars 0038, 0044).  
Brooks does not explicitly disclose three or more separate locations inside said directional sensor along the sensor tool axis and three or more locations at first survey points. However, Estes teaches three or more separate locations inside said directional sensor along the sensor tool axis (fig 4 shows a sensor section 400 “directional sensor” contains three-axis magnetometers 426a, 426b, and 426c in three discrete locations, see col 12 lines 65-66, col 3 lines 35-36, col 17 lines 45-48) and three or more locations at first survey points (fig 2C, e.g. angle measure points 254a,
254b, 254, col 4 lines 40-46, col 13 lines 13-15). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Brooks and Estes that would provide the sensor package comprises three magnetometers at three different locations within the drilling tool can be determined and subsequent survey measurements can be compensated for the bias to improve the estimate of the tool position and orientation (Estes, col 14 lines 11-16).
As per Claim 6, Brooks discloses the method of claim 5, further comprising the step of determining a magnetic pole strength parameter and a pole position using measurements obtained at the first survey point (pars 0054-0056).  
As per Claim 7, Brooks discloses the method of claim 6 further comprising solving a set of simultaneous equations by first solving an equation for said pole position (pars 0054-0055).  
As per Claim 8, Brooks discloses the method of claim 5, further comprising the step of measuring gravity vector and cross-axial magnetic field at a plurality of survey points (see pars 0028-0030, 0062, 0025-0026).  
As per Claim 9, Brooks discloses a system, comprising: an axial magnetic sensor (MWD tool includes a magnetic field sensor, pars 0005, 0023) having at least one axial magnetometer (pars 0023, 0025), the axial magnetic sensor including at least one data acquisition system (pars 0093-0094) configured to measure axial magnetic field with the at least one axial magnetometer at a location inside the axial magnetic sensor (axial position, e.g. from location of magnetometer 55 inside the drilling sensor (see figs 1-2, pars 0023, 0025, 0055, 0062); 
a computing system used to: receive at least axial magnetic field measurements from a location within the axial magnetic sensor (obtain axial magnetic field measurements, see pars 0014, 0028, 0039, 0062-0066); and,
determine an axial component of geomagnetic field using the axial magnetic field measurements (see equation 20, pars 0064, see also 0062-0066).  
Brooks does not explicitly disclose measuring and receiving three or more distinct locations within the axial magnetic sensor. However, Estes teaches measuring three or more distinct locations within the axial magnetic sensor (fig 4 shows a sensor section 400 “directional sensor” contains three-axis magnetometers 426a, 426b, and 426c at three discrete locations, see col 12 lines 65-66, col 3 lines 35-36, col 17 lines 45-48).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Brooks and Estes that would provide the sensor package comprises three magnetometers at three different locations within the drilling tool can be determined and subsequent survey measurements can be compensated for the bias to improve the estimate of the tool position and orientation (Estes, col 14 lines 11-16).
As per Claim 10, Brooks discloses the system of claim 9, wherein the computing system further executing instructions to determine a magnetic pole strength parameter and a pole position (pars 0054-0056).  
As per Claim 11, Brooks discloses the system of claim 10, wherein pole position is determined prior to the magnetic pole strength parameter and the axial geomagnetic field (pars 0049, 0054-0055).  
As per Claim 12, Brooks discloses the system of claim 9, wherein the axial magnetic sensor configured to measure axial magnetic field at a location on the axis of the axial magnetic sensor (pars 0062, 0072-0073, 0080), but Brooks does not explicitly disclose measuring axial magnetic field at least three locations on the axis of the axial magnetic sensor.  However, Estes teaches measuring axial magnetic field at at least three locations on the axis of the axial magnetic sensor (fig 4 shows a sensor section 400 “directional sensor” contains three-axis magnetometers 426a, 426b, and 426c in three discrete locations, see col 12 lines 65-66, col 3 lines 35-36, col 17 lines 45-48). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Brooks and Estes that would provide the sensor package comprises three magnetometers at three different locations within the drilling tool can be determined and subsequent survey measurements can be compensated for the bias to improve the estimate of the tool position and orientation (Estes, col 14 lines 11-16). 
As per Claim 13, Brooks discloses the system of claim 9, wherein an axial magnetometer is configured to move to at least three different locations on the axis of the axial magnetic sensor to measure axial magnetic field at a location (pars 0059, 0054-0055), but Brooks does not explicitly disclose measuring axial magnetic field at the at least three different locations. However, Ester teaches measuring axial magnetic field at the at least three different locations (fig 4 shows a sensor section 400 “directional sensor” contains three-axis magnetometers 426a, 426b, and 426c in three discrete locations, see col 12 lines 65-66, col 3 lines 35-36, col 17 lines 45-48). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Brooks and Estes that would provide the sensor package comprises three magnetometers at three different locations within the drilling tool can be determined and subsequent survey measurements can be compensated for the bias to improve the estimate of the tool position and orientation (Estes, col 14 lines 11-16). 
As per Claim 14, Brooks discloses the system of claim 12, further comprising wherein the computing system further determines a magnetic pole strength parameter and a pole position (pars 0054-0056).  
As per Claim 15, Brooks discloses a system, comprising: 
a directional sensor (MWD tool includes a magnetic field sensor “MWD is a directional sensor”, par 0023, 0025) having: at least one axial magnetometer (pars 0005, 0023); a data acquisition system (par 0094) configured to obtain axial magnetic field measurements from the axial magnetometer at a location inside the directional sensor (pars 0062, 0072-0073, 0080); 
a computing system used to receive axial magnetic field measurements from the directional sensor (pars 0028, 0062, 0080); and, 
obtain an axial component of geomagnetic field using the axial magnetic field measurements (pars 0032-0035, 0072-0073, 0080).  
Brooks does not explicitly disclose measuring three or more locations inside the directional sensor. However, Estes teaches measuring three or more locations inside the directional sensor (fig 4 shows a sensor section 400 “directional sensor” contains three-axis magnetometers 426a, 426b, and 426c in three discrete locations, see col 12 lines 65-66, col 3 lines 35-36, col 17 lines 45-48).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Brooks and Estes that would provide the sensor package comprises three magnetometers at three different locations within the drilling tool can be determined and subsequent survey measurements can be compensated for the bias to improve the estimate of the tool position and orientation (Estes, col 14 lines 11-16). 
As per Claim 16, Brooks discloses the system of claim 15, the computing system further determines a magnetic pole strength parameter and a pole position (pars 0054-0056).  
As per Claim 17, Brooks discloses the system of claim 16, wherein the determination of the pole position is prior to determination of the magnetic pole strength parameter and the axial geomagnetic field (pars 0049, 0054-0055).  
As per Claim 18, Brooks discloses the system of claim 15, wherein the directional sensor configured to measure axial magnetic field at the at least three locations (pars 0054-0055).  
As per Claim 19, Brooks discloses the system of claim 15, wherein an axial magnetometer is configured to move to at least three different locations to measure axial magnetic field at the at least three different locations (pars 0059, 0054-0055).  
As per Claim 20, Brooks discloses a system, comprising: 
a directional sensor (MWD tool includes a magnetic field sensor “MWD is a directional sensor”, pars 0005, 0023, 0025) having: a plurality of accelerometers (see fig 2, sensors 55, par 24); a plurality of magnetometers (see fig 2, sensors 57, par 24);  at least one axial magnetometer (a tri-axial magnetometer 57 in fig 2, par 0023); 
a data acquisition system (pars 0093-0094) configured to measure gravity vector, cross-axial magnetic field, and axial magnetic field (pars 0028-0030, 0062, 0025-0026) with the at least one axial magnetometer at a location inside the directional sensor (pars 0062, 0072-0073, 0080); 
a computing system having one or more non-transitory computer readable medium storing a set of computer executable instructions for running on one or more processors that when executed cause the one or more processors to: 
receive the gravity vector, cross-axial magnetic field, and axial magnetic field from the directional sensor (accelerometer and magnetometer measurements are acquired at 104 while rotating in 102, see pars 0028-0030, 0062, 0025-0026); 
determine an axial component of geomagnetic field and at least one parameter of interfering magnetic field (see equation 20, pars 0064, see also 0062-0066); and, 
determine at least one directional parameter using the gravity vector, cross-axial magnetic field, and the axial component of geomagnetic field (pars 0073, 0028, 0025, 21).  
Brooks does not explicitly disclose with the at least one axial magnetometer at at least three locations inside the directional sensor. However, Estes teaches with the at least one axial magnetometer at at least three locations inside the directional sensor (fig 4 shows a sensor section 400 “directional sensor” contains three-axis magnetometers 426a, 426b, and 426c in three discrete locations, see col 12 lines 65-66, col 3 lines 35-36, col 17 lines 45-48).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Brooks and Estes that would provide the sensor package comprises three magnetometers at three different locations within the drilling tool can be determined and subsequent survey measurements can be compensated for the bias to improve the estimate of the tool position and orientation (Estes, col 14 lines 11-16). 
As per Claim 21, Brooks discloses the system of claim 20, but Brooks does not explicitly disclose wherein the directional sensor includes at least three axial magnetometers at at least three locations inside the directional sensor. However, Estes teaches the directional sensor includes at least three axial magnetometers at at least three locations inside the directional sensor (fig 4 shows a sensor section 400 “directional sensor” contains three-axis magnetometers 426a, 426b, and 426c at three different locations, see col 12 lines 65-66, col 3 lines 35-36, col 17 lines 45-48). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Brooks and Estes that would provide the sensor package comprises three magnetometers at three different locations within the drilling tool can be determined and subsequent survey measurements can be compensated for the bias to improve the estimate of the tool position and orientation (Estes, col 14 lines 11-16).  
Novel and Non-Obvious Subject Matter
9.	Claim 22 is considered novel and non-obvious subject matter with respect to the prior art, but depend from claims rejected over the prior art and is presently rejected under 35 USC 112.  The reason is a first axial magnetometer is positioned at a distance between eight and eighteen inches from an adjacent second magnetometer is not found in the prior art. 
Conclusion
10.	In addition, the following references disclose the similar concept of determination of axial magnetic of directional sensors, such as: Kruspe et al. (US 2007 /0206555), van Dongen et al. (US patent 4,682,421), Kuckes (US patent 5,923,170), Wisler et al. (US 2014/0345947), Reisig et al. (US 2012/0046865), and Radzinski et al. (US 2003/0070844).
11.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on (571)272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNDA DINH/Examiner, Art Unit 2865                                                                                                                                                                                                      
/Gregory J Toatley Jr/Supervisory Patent Examiner, Art Unit 2865